Citation Nr: 0311176	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for left shoulder donor site, scarring, 
and tissue loss, claimed as a result of treatment at a 
Department of Veterans Affairs medical facility in 1996.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from June 1951 to 
March 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 1999, the veteran requested a hearing before a 
Member of the Board.  In May 1999, he asked to have a local 
hearing with a Decision Review Officer, rather than a Board 
hearing.  However, an August 1999 Report of Contact (VA Form 
119) indicates that the veteran canceled his hearing request.  
The Board believes all due process requirements were met 
regarding the veteran's hearing requests.  In July 2001, the 
Board remanded the veteran's claim to the RO for further 
evidentiary development.


FINDINGS OF FACT

1.  The RO received the veteran's claim of entitlement to 
disability benefits pursuant to 38 U.S.C.A. § 1151 in 
November 1997.

2.  A preponderance of the competent and probative medical 
evidence of record is against a finding that any of the 
veteran's left shoulder donor site, scarring, and tissue loss 
was the proximate result of fault on the part of VA in 
furnishing such care, or that it was the proximate result of 
an event not reasonably foreseeable in the furnishing of such 
care.


CONCLUSION OF LAW

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability resulting from treatment at a Department of 
Veterans Affairs medical facility in 1996, including left 
shoulder donor site, scarring, and tissue loss, is not 
warranted.  38 U.S.C.A. §§ 1151, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted in the Introduction, the veteran's military service 
extended from June 1951 to March 1953.  He has no service-
connected disabilities.  In August 1991, the veteran filed a 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, in which he sought entitlement to VA non-service-
connected disability pension.  His stated basis for the 
benefits was that he had sustained a gunshot wound to the 
face, causing massive damage.  The RO issued an 
Administrative Decision in November 1991, in which it 
determined that, although the records indicated that the 
gunshot wound had been self-inflicted, it would not be held 
to reflect willful misconduct on the part of the veteran.

By rating action in December 1991, the RO granted the veteran 
a permanent and total disability rating for pension purposes, 
effective from July 31,1991.  This rating was based upon 
residuals, gunshot wound, face; depression; chronic 
obstructive pulmonary disease; and non-union, anterior 
mandible.  His permanent and total disability rating for 
pension purposes remains in effect at this time.

The medical evidence reflects that, as noted above, in July 
1991 the veteran sustained serious injury from a gunshot 
wound to the face.  VA hospitalized him from July to October 
1991 for treatment that included upper and lower lip 
reconstruction and removal of the mandibular fixator.  A 
February 1992 private physician's certificate diagnosed a 
severe gunshot wound to the face and severe masticatory 
inability. 

On November 14, 1997, the veteran submitted a Statement in 
Support of Claim, VA Form 21-4238, requesting disability 
compensation pursuant to 38 U.S.C.A. § 1151.  In his written 
statements in support of his claim, the veteran indicated 
that, as part of recent facial reconstruction, it had been 
agreed to use tissue from his shoulder to create a lip.  The 
veteran maintains that he was told that the surgery would 
enable him to close his mouth and eat through it, rather than 
to use a feeding tube.  He contends that the surgery was 
performed on his shoulder, but the removed tissue was not 
used on him.  According to the veteran, he awoke from the 
surgery without the promised lip and with most of his 
shoulder gone.  He states that, after removing the skin, 
bone, and tissues, VA physicians said there was not enough to 
make a lip, so they threw all of it (the skin, bone, and 
other tissue) away.  The veteran reports that he was told VA 
had to throw the skin, bone, and tissues away because the 
tissue had died.  He says that he was willing to sacrifice 
his shoulder to be able to eat regular food and improve his 
appearance.  He asserts that his shoulder currently has 
limited motion and causes great pain.  In sum, the veteran 
believes his shoulder was destroyed for nothing and he should 
be compensated for that.

The medical evidence of record reflects that VA hospitalized 
the veteran multiple times in 1996, for reconstructive 
surgery of the lip with deltopectoral flap.

The veteran, who was then 66 years of age, was hospitalized 
at the VA Medical Center (VAMC) in Dallas, Texas, in May 1996 
and underwent a stage procedure for a delayed deltopectoral 
flap on the left.  On May 28, 1996, he gave his signed 
consent for the delay/elevation of the left deltopectoral 
flap.  Potential risks of the procedure, of which he was 
advised, included possible need for blood transfusion with 
the risk of fever, allergic reaction, blood mismatch, and 
infection with bacteria, hepatitis, or the AIDs virus.  Other 
risks included pain, infection, bleeding, scarring, and/or 
another surgery.  The operation report indicates that, as a 
result of his initial facial gunshot wound, the veteran 
continued to have soft tissue deficiency of his lower lip 
that resulted in incontinence of saliva.  He desired 
reconstruction of this deformity.  In order to perform it, 
the report reveals that a left deltopectoral flap had been 
previously outlined and then delayed; due to unrelated 
medical problems, surgery again could not be performed and 
four months passed, rendering the previous delay unreliable.  
The veteran was returned to the operating room for a re-delay 
of the flap.  It was noted that "[r]isks and indications of 
the procedure were explained to the patient and his questions 
were answered and he signed an informed consent."  There 
were no complications, and at the end of the procedure the 
veteran was stable and noted to have tolerated the procedure 
well.

VA hospitalized the veteran again from June 25 to June 26, 
1996, for treatment of his microstomia (small mouth).  
According to the discharge summary, he was status post a 
gunshot wound to the face several years before.  He had 
undergone multiple reconstructive procedures on his lower and 
mid face but had persistent microstomia and drooling.  The 
June 26, 1996, operation report indicates that he previously 
underwent a left-sided deltopectoral flap, delayed in order 
to bring additional tissue into the lip so his microstomia 
could be relieved.  The record documents that "[r]isks and 
indications of the procedure were explained to the [veteran].  
He specifically understood that further surgery would be 
necessary to refine the lip and to divide an septal flap.  
His questions we answered and he signed the informed 
consent."  He underwent an elevation and insetting of the 
deltopectoral flap prior recreation of the original lip wound 
defects.  The records show that the procedure went without 
complication and the postoperative course was unremarkable.  
When he was examined the day after the surgery, the records 
reveal that the veteran's flap was viable and well perfused.  
He was discharged in good condition and advised regarding 
wound care.  When seen in the clinic on July 8, 1996, the 
veteran was described as doing well.  

The veteran was again admitted to the VAMC from July 15 to 
17, 1996, for stage reconstruction of his lower lip.  At 
admission, he gave his signed consent for the surgery, 
described as division of flap, inset of flap, and possible 
skin graft.  Risks, as above, included possible blood 
transfusion, with risk of fever, allergic reaction, blood 
mismatch and infection with bacteria, hepatitis, or the AIDs 
virus, and bleeding, infection, and nerve or tissue damage.  
The discharge summary indicates that the veteran had 
undergone multiple reconstruction procedures and now 
presented for division and setting of DP (deltopectoral) flap 
to the lower lip.  The operation report reflects that on July 
16, 1996, the veteran underwent delayed deltopectoral flap 
and stage reconstruction of his lower lip and now presented 
for division and inset.  "Benefits and potential 
complications included but not limited to bleeding, 
infection, poor hearing, skin loss, nerve or vessel damage, 
loss of lower lip support, pain, unattractive scarring, need 
for further surgery, recurrence of original condition, 
microstomia, macrostomia, and a certain need for further 
procedures were explained to the patient and he wished to 
proceed."  The records reflect that he tolerated the 
procedure well and was stable at the end of the operation.  
The discharge summary indicates that, postoperatively, the 
veteran was doing quite well on July 17, 1996.  He was ready 
for discharge and tolerating oral pain medications, his wound 
and flap looked good, and he was scheduled for follow up in 
the clinic the next week.  

When seen in the VA outpatient clinic on July 22, 1996, the 
veteran's flap was described as "OK", and considerable flap 
was noted.  According to a record entry dated the next week, 
his flap was still quite edematous.  An August 13, 1996, 
clinical entry indicates that the veteran's flap was "OK" 
although still edematous.  The medical records show that 
further repair was considered necessary and thought possible 
to complete in a one-stage procedure, but it was noted that 
it might require two stages to connect the flap.

When seen on September 9, 1996, the veteran was status post 
deltopectoral flap to the left interior lip, and still had 
mild edema.  The record indicates that the veteran needed 
further surgery due to his complaints of "ATT" with 
possible "D.L. tendon sling".  

According to an October 7, 1996, clinical entry, the veteran 
still had microstomia with tissue deficit of the lower lip 
and drooling.  He needed "RFF" (reduction fixation flap) 
for the chin.  The record describes that all options were 
discussed with the veteran and the risks of RFF, including 
flap loss and the need for further surgeries, were discussed.  

VA again hospitalized the veteran from October 21 to October 
24, 1996, for preoperative evaluation for a reconstruction of 
the lower lip.  The discharge summary indicates he had an 
acquired facial deformity secondary to a gunshot wound to the 
face in the remote past.  It was noted that he had a medicine 
preop consult which found him to be in good condition, 
without any other recommendations.  He had a normal EKG 
(electrocardiogram), normal Allen's test to his arms, and 
other test results were essentially normal.  It was noted 
that doctors planned to proceed with the procedure on October 
29, 1996.  

The medical records reveal that VA hospitalized the veteran 
from October 28 to November 8, 1996.  An October 28, 1996, 
clinical entry indicates that the risks and benefits of the 
planned treatment were discussed with the veteran, including 
bleeding, infection, and damage to adjacent nerves, flap loss 
and the need for skin graft.  It was noted that he understood 
and concurred with the operative plan and informed consent 
was obtained.  On October 28, 1996, the veteran signed a 
consent form to undergo a free radial forearm flap to lower 
lip and possible skin graft of the right lower extremity.  
Risks included possible blood transfusion with risk of fever, 
allergic reaction, blood mismatch with bacteria, hepatitis, 
or the AIDS virus.  Other attendant risks included bleeding, 
infection, damage to adjacent nerves, structures, and flap 
loss, scarring, and re-operation.  An October 29, 1996, 
clinical entry indicates that the veteran understood the 
risks and benefits of surgery, including possible failure, 
myocardial infarction, and even death.  All his questions 
were answered and he agreed to the procedure.  According to 
the discharge summary, he was admitted for a lower lip 
reconstruction on October 29th and underwent a pre-radial form 
flap reconstruction that day.  Postoperatively, the patient 
did well although he was diagnosed with pneumonia 
postoperatively; he responded to antibiotics.  It was noted 
that his flap did well, and it was felt that the veteran 
would most likely need some further suspension of the left 
side of the flap, but it was decided to let him go home and 
arrange that at a later date.  

A November 5, 1996, operation report indicates that the 
veteran underwent a lower lip reconstruction with free radial 
form flap/pulmonaris longus suspension; split thickness skin 
graft to left upper extremity.  According to this record, the 
veteran had undergone approximately two-year stage flap 
reconstruction of his lower lip that failed.  He was tissue-
short and had oral incompetence over his lower lip.  It was 
felt that he would best benefit from a full lower lip 
reconstruction with prerenal form flap and pulmonaris longus 
suspension.  The record indicates that the "risks and 
benefits of the operation were discussed with the patient and 
his brother, they understood these including bleeding, 
infection, damage to the nerves, vessels, and structures.  
Flap loss/graft loss/continued oral incompetence, need for 
further surgery/revision.  The patient understood these and 
concurred with the operative plan."  Informed consent was 
obtained.  It was noted that the veteran had been pre-
admitted to the hospital for pre-operative evaluation and 
felt to be able to tolerate a prolonged procedure.  An Allen 
test was previously normal, and was performed again.  There 
were no surgical complications; the veteran tolerated the 
procedure well and was taken to the surgical intensive care 
unit in guarded condition.  A VA discharge summary reflects 
that his oral competence was excellent at the time of 
discharge in November 1996, without any evidence of drooling.  
He was discharged in satisfactory condition.  

When he was seen in mid-November 1996, the VA clinical record 
indicates that the veteran's flap was healing well and he 
denied drooling.  His sutures were removed and he was advised 
to return to the clinic in two weeks.  Pneumonia was 
described as resolved in a December 1996 VA clinical record.

In January 1997, the veteran underwent VA examination in 
conjunction with his claim for special monthly pension.  The 
examination report reflects his history of a gunshot wound to 
the face and subsequent VA hospitalization for injuries that 
included upper and lower lip reconstruction.  Historically, 
he had undergone multiple plastic surgical procedures in an 
attempt to reconstruct his face.  He continued feeding only 
through a feeding tube, as the facial defect prevented oral 
feeding.  On examination, the veteran was observed to be 5 
feet 10 inches tall, and weighed 197 pounds.  He had a severe 
defect of the face and mouth area.  Examination of the skin 
revealed multiple scars from donor site for reconstructive 
procedures, including the left forearm area, and large 
scarring on the left upper anterior chest with evidence of 
removal of underlying subcutaneous muscle tissues.  He had 
adequate function of both hands and upper arms.  

A VA psychiatric examination was also performed in January 
1997.  That examination report indicates that the veteran's 
right side of his face was almost completely destroyed, 
including his jaws, as a result of the July 1991 gunshot 
wound.  He had had several surgical repairs and corrective 
surgery, and hoped that further corrective surgery was 
possible.  

A January 1997 VA dental examination report includes a 
medical history of 35 previous reconstructive surgeries for 
significant face and mandible deformity.  The record reflects 
lip incompetence and significant drooling.  

January 1997 VA clinical records indicate that the veteran 
was still drooling and needed further surgeries.  According 
to a February 24, 1997, VA record entry, the veteran was seen 
for oral incompetence, and desired surgical intervention.

VA records indicate that the veteran was seen for 
preoperative care in April 1997.  When seen on April 14, 
1997, it was noted that he had a well-healed wound but had 
significant lower lip (flap) laxity that resulted in oral 
incompetence.  The record indicates he required further 
surgery for oral incompetence.  Thereafter, in May 1997, the 
veteran underwent a same day procedure for muscle transfer.  
When seen on June 6, 1997, it was noted that he felt better.  
There was tenderness and erythema along the length of the 
left chin and the STSG (split thickness skin graft) was 
reported to be healing nicely.

When seen on July 7, 1997, the VA record entry indicates that 
the veteran's drooling was controlled, but he was unable to 
use dentures.  The plan was to have him return in one month.  
He was considering upper lip reconstruction, but the record 
indicates he was counseled against it.

In August 1997, the veteran underwent an upper lip scar 
release.  When seen in the VA outpatient clinic on August 9, 
1997, decreased swelling and STSG with adequate take were 
noted in the record.  When seen two days later, there was no 
drooling.  Later, in September 1997, the veteran underwent 
scar revisions of the upper lip.

In October 2001, the veteran underwent VA dermatology 
examination, pursuant to the Board's July 2001 remand for an 
assessment of the multi stage surgical procedure and current 
assessment.  According to the lengthy and comprehensive 
examination report, the VA examiner reviewed the veteran's 
medical records in detail.  It was noted that the veteran's 
1991 gunshot wound to the face caused loss of teeth and his 
right eye due to a shotgun pellet with the major damage being 
in the corner of the mouth of the left side that knocked out 
all or most of his teeth, fractured his mandible, and 
resulted in a major loss of tissue of his lips on the left 
side of his mouth.  Based upon that review and clinical 
findings, the VA examiner opined that the veteran did not 
incur additional disability as a result of the VA treatment 
for creation of a deltopectoral flap for lip reconstruction.  
The physician found that any additional disability that was 
not a necessary consequence of the procedure was not a result 
of carelessness.  Further, the VA examiner concluded that 
there was not a proper lack of skill or error in judgment or 
similar instance of fault identified from the records.  

Upon review of the veteran's pre-operative assessment notes, 
operative reports, and discharge summaries of what appeared 
to be most of the staged procedures, the VA examiner said 
that transference of tissue from one site to another required 
blood supply for viability.  It was necessary to cover a 
large donor site from which a flap was taken, and this was 
usually done with a split thickness skin graft.  The examiner 
observed that the results were not ideal however, "no 
evidence of fault, negligence, lack of proper skill or errors 
in judgment were identified.  Also, no additional disability 
has resulted."  The VA examiner's rationale for his opinion 
was that a major tissue loss occurred following the veteran's 
injury that required an alternate route for nutrition, 
apparently provided in another institution prior to the 
veteran's coming to VA.  The veteran had a "G-tube" 
(gastric tube) that was useful and continuously utilized for 
the past 10 years, via either a gastrostomy or an 
enterostomy.  After the injury the veteran had a huge defect 
in both the upper and lower lip at the left corner of the 
mouth and a fractured mandible and tooth loss.  He ended up 
with no teeth and a fractured mandible that did not achieve 
bony healing union and is listed as malunion.  "The 
disability, which persists, is a result of the initial 
injury, not the result of attempts at treatment." 

The VA examiner also found no errors in judgment or 
negligence.  It was noted that it was customary to stage 
procedures of this type in order to try to assure adequate 
blood supply.  The basic technique for this was to plan a 
tissue flap with retention of its blood supply to lift it, 
then put it back in place and then wait.  The procedures that 
were planned, and the procedures that followed appeared in 
all respects to the VA examiner to meet customary standards 
of care.  It was noted that careful observation was a part of 
staged procedures.  The VA physician stated that numerous 
references following each of the surgical stages or 
procedures were found in the record.  The examiner found no 
evidence of negligence or carelessness.

The VA examiner also found no additional disability as a 
result of the creation of the deltopectoral flap, and said 
that the flap ultimately did fail at the end of an accepted 
risk.

As to whether necessary consequences of the medical and 
surgical treatment were properly administered with the 
express or implicit consent of the veteran, the VA examiner 
stated that "[n]umerous references in the hospital record 
referred to informed consent", including an anesthetic pre-
op note dated May 30, 1997, a stage procedure dated May 28, 
1996, a stage procedure dated July 16, 1996, and a stage 
procedure dated October 29, 1996.  The VA examiner said that, 
in at least one of the notes regarding informed consent, it 
was recorded that the veteran's brother was present at the 
time of the conference (such a notation appeared in the 
November 5, 1996 operation report).  All of the references to 
informed consent listed infection, bleeding, and failure and, 
with variations, all of them appeared clearly to meet and/or 
exceed the accepted standards of care regarding informed 
consent.

Furthermore, the VA examiner said that careful reviews of the 
repeated informed consent conferences and the informed 
consent documents that were explained to the veteran and 
signed by him did not include that he would "be able to eat 
rather than use his feeing tube".  Rather, the VA medical 
specialist stated that it was implied that the purpose of the 
procedure was to attempt to obtain that result, but nowhere 
was it guaranteed.  Nowhere was there any reference to tissue 
that was removed and not used.  No evidence was found at the 
time of the current examination that any part of the 
veteran's shoulder was gone.  The VA examiner opined that the 
veteran's allegations did not appear to have any basis.

On clinical examination, it was noted that the veteran had 
mild pain that limited extension of the shoulder past 90 
degrees of abduction in the left shoulder.  On the right, the 
veteran was able to abduct the shoulder to 90 degrees and 
carry the abduction with motion up easily to 175 degrees.  On 
the left, he was able to abduct to 90 degrees and began to 
experience mild discomfort as he progressed.  At 110 degrees 
he stopped because of a combination of stiffness and pain 
that appeared to be very mild.  In the VA examiner's opinion, 
the veteran simply did not exercise or appropriately use the 
left upper extremity following the surgery and had 
subsequently experienced some stiffening due to disuse.  
According to the VA examiner, findings regarding additional 
ranges of motion were very characteristic after any form of 
shoulder injury including surgery if the veteran did not 
actively pursue range of motion exercises, as it appeared he 
had not.  Passive range of motion findings confirmed the VA 
examiner's opinion that the veteran's problem was due to 
disuse.  Further, there was no evidence of bone loss or any 
tissue loss, except the deltopectoral flap was found.  X-rays 
of the chest were repeatedly made, and none showed any bone 
loss in the left shoulder.  Shoulder X-rays taken at the time 
of the current examination showed no bone loss or defect.

The VA examiner reiterated that nowhere in the medical 
records was there any evidence of fault on the part of the 
treating VA physician(s) and noted review of the June 25, 
July 15 and October 28th, 1996 records.  The examiner said 
"no demonstrated left shoulder disability is found on 
[current examination of the veteran] except very mild pain 
and modest diminution of range of motion only in full 
extension which appears to be due to disuse and not due to 
tissue loss."

As to the veteran's problem with drooling saliva, the VA 
examiner said that it appeared entirely clear that there was 
a huge loss of tissue in both upper and lower lips at the 
left corner of the mouth as a result of the injury.  As that 
area healed, it left a grotesque disfigurement of the left 
side of the veteran's face, documented by photographs.  
Repeatedly, the term drooling of saliva was mentioned partly 
by the veteran as his complaint, and partly by attending 
professionals as a problem that was scheduled for attempted 
correction.  The VA examiner said the problem appeared to be 
due to incompetence of the left side of the mouth simply to 
contain saliva.  The veteran said he was able to swallow but 
that he had to take prepared liquid feedings by tube.  The VA 
examiner noted the veteran had not lost any weight.

Further, the VA examiner noted that the June 1996 discharge 
summary referred to "microstomia", which means pathological 
size of a small mouth.  That record noted drooling of saliva 
and several previous delays in the left side deltopectoral 
flap created specifically for lip revision.  The June 25, 
1996, operative report referred to "elevation and insetting 
of deltopectoral flap prior to recreation of the original lip 
wound defect".  An examiner's note dated the next day 
indicates that the flap was viable and well perfused, so that 
the veteran' s discharge was authorized with return five days 
later.  On July16, 1996, division and set of deltopectoral 
flap was recorded.  A progress report dated the next day 
listed satisfactory findings and noted "continuing G-tube 
feeds, follow-up 7-22-96 in the clinic".  

Additionally, on October 21, 1996, there was a pre-operative 
workup note involving assessment, prior to lower lip surgery.  
A reference was made to "Allen's Test", a determination 
that loss of a portion of the radial artery would not 
jeopardize the distal upper extremity.  A procedure was 
planned for October 20, 1996, as it was noted, "diet is 
regular" without explanation. 

According to the VA examiner, the reason for delay in 
proceeding with flap stage surgery was pneumonia that 
occurred post-operatively, following one of the stages.  On 
October 7, 1996, it was noted that all options were discussed 
with the veteran and all risks were discussed with him.  A 
January 8, 1997, dental note indicates, "the veteran has had 
35 re-constructive surgical procedures to this date for a 
horrendous face and mandible deformity, total lack of lower 
lip support resulting in saliva drooling."  The VA examiner 
noted that photographs of the veteran taken in early January 
1997 appeared to confirm that a major left lower corner of 
the mouth at the side of a recipient graft was visible but 
scarred.  According to the VA examiner, another "very clear 
instance of documented informed consent [preceded] one of the 
stages regarding lip reconstruction surgery and in the note 
it was noted 'status post complete lower lip reconstruction 
with radial form flap.  Status post 2 re-suspensions, the 
last one year ago, however this failed one month post-
operative'."  It was further noted that "[the veteran] 
desires to have lip suspended to prevent drooling" and that 
was when a very extensive discussion with the veteran 
involved informed consent specifically noting that any of the 
following could occur: bleeding, infection, damage to nerves 
or b0lood vessels, and recurrence and need to re-operate.  
That discussion was reported to have occurred on "3-2-99" 
(sic; must have meant 1996).  

The VA examiner indicated that on October 29, 1996, a 
clinical entry described reconstruction of the lower lip, 
including free radial forearm reconstruction (palmaris longus 
suspension and two skin grafts from the right thigh to the 
left arm).  Informed consent was clearly recorded, showing 
that the indications were two years stage flap reconstruction 
failed, tissue short, flap loss, oral incompetence, all 
discussed with patient and his brother, including the 
possibility of bleeding, infection, nerve, and other tissue 
damage.  Because of the intention to graft tissue with its 
blood supply from a part of the radial artery in the forearm, 
the "Allen's Test", was again done and was adequate.  

The VA examiner observed that, when examined in October 2001, 
the veteran initially complained only about pain, which was 
helped by over the counter Tylenol and rarely lasted longer 
than one hour.  Then, it was determined that his chief 
concern was that he still drooled some saliva, although 
apparently, per the records and that examination, he 
currently drooled a great deal less saliva after the many 
attempts at reconstruction than he had following the injury 
and initial scarring.  The veteran felt that one of his 
primary intentions was to get rid of the G-tube, used for 
feeding, and resume oral intake.  The VA medical specialist 
said the examination suggested that the veteran had a 
mandible defect, no teeth, and may or may not have efficient 
swallowing ability; nowhere in the record was any specific 
assessment found regarding his pharynx, the junction between 
the pharynx and the esophagus, and whether there was any 
obstruction in the esophagus.  The VA examiner opined that, 
on a clinical basis, the veteran did not appear to have 
pharyngeal or esophageal obstruction because he did not pool 
saliva in his pharynx.  Rather, the veteran still drooled 
some saliva from the left corner of the mouth, although not 
near as much as he used.  Moreover, at 6 feet in height, the 
veteran weighed 190 pounds five years earlier, 220 pounds one 
year ago, and 230 pounds now.  The VA examiner stated that 
the veteran's nutrition was so adequate he bordered on 
obesity.   

The VA examiner said there were numerous references in the 
record regarding incompetence of the low lip function lacking 
in saliva control.  It was noted that the veteran had a prior 
diagnosis of major depressive disorder that, according to the 
VA physician, "leaves the possibility, even the 
[likelihood], that he has such a great fixation on the idea 
that he has lost a lot of tissue from his shoulder, which 
apparently he has not, that he has had the expected 
disappointment of multiple staged procedure regarding a flap 
which failed, and that he still has his G-tube, when he would 
much prefer to eat in the normal way.  However, the evidence 
is overwhelmingly that [the veteran's] problems are due to 
the initial injury, not due to the multiple attempts to try 
to provide him with remedial correction."

The diagnostic impressions included (1) status post 
accidental gunshot wound to the left face and the right eye 
that caused a gross loss of tissue of both upper and lower 
lips plus teeth and mandibular fracture; (2) loss of lip 
tissue as a direct result of the initial lip injury in 1991; 
(3) status post over 30 stages of plastic surgical operations 
and attempts at initially providing a left deltopectoral flap 
that failed ultimately and later providing a pedicle graft 
from the left forearm including muscle and its own blood 
supply that apparently had now substantially corrected the 
tissue loss and the scarring although complete saliva control 
was not obtained; (4) transoabdominal feeding enterostomy 
referred to as the "G-tube" apparently placed in another 
institution prior to VA care with a current tube still in the 
ostomy and used regularly for liquid feedings; (5) failure of 
the deltopectoral flap to provide functional correction of 
the face and lip defect with scarring; (6) persistent 
malfunction of the left upper and lower lip, not as severe as 
it originally was; and (7) major depressive disorder.

Finally, the VA examiner noted that the Board remand had 
specifically asked that scarring, bone loss, and tissue loss 
in the shoulder be assessed, but "really none was found".  
As to whether there are any additional disabilities that 
resulted from the attempts at treatment, the VA medical 
specialist said, "none were found".  Rather, a huge facial 
deformity was corrected.  As to whether there was any 
carelessness or negligence on the part of treating 
professionals, the VA examiner said "none was found".

A left shoulder X-ray taken in October 2001 revealed mild 
degenerative joint disease of the glenohumeral joints   

II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  The new statute also revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.
VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examination obtained in October 2001, as well 
as the extensive and comprehensive medical records obtained 
for the claims file, have fulfilled these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
disability benefits pursuant to 38 U.S.C.A. § 1151.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in September 2001, 
the RO sent the veteran a letter regarding the VCAA, and the 
January 2003 SSOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2002).  
A copy of the letter and SSOC were sent also sent to the 
veteran's accredited service representative of record.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must also adequately address the notice 
requirements of the VCAA).  In February 2003, the veteran 
submitted a written statement indicating that he had no more 
information to present.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (2002)).  Likewise, 
it appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for disability compensation benefits for 
left shoulder donor site, scar, and tissue loss pursuant to 
38 U.S.C.A. § 1151.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 2002), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151, for his left shoulder 
donor site disability, in November 1997.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim must be decided under the current, post-
October 1, 1997, version of 38 U.S.C.A. § 1151, as enacted in 
Public Law No. 104-204.

In pertinent part, section 1151, as amended, now provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West 2002).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs. 

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death were service connected.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2001).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran who has made a 
showing of some type of injury due to VA medical care "must 
still submit sufficient evidence of a causal nexus between 
that . . . event and his or her current disability . . . to 
be ultimately successful on the merits of the claim."  Wade 
v. West, 11 Vet. App. 302, 305 (1998).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

As noted above, the veteran maintains that, as part of recent 
facial reconstruction efforts, it was agreed to use tissue 
from his shoulder to create a lip.  He maintains that he was 
told the surgery would enable him to close his mouth and eat 
through his mouth rather to use a feeding tube.  He contends 
that surgery was performed on his shoulder, but the removed 
tissue was not used on him.  According to the veteran, he 
awoke from the surgery without the promised lip and with most 
of his shoulder gone.  He states that, after removing the 
skin, bone, and tissues, VA physicians said there was not 
enough to make a lip, so they threw all of the skin, bone, 
and tissue away.  The veteran reports that he was told VA had 
to throw those material away because the tissue died.  He 
says that he was willing to sacrifice his shoulder to be able 
to eat regular food and improve his appearance.  He asserts 
that his shoulder currently has limited motion and it causes 
great pain.  In sum, the veteran believes his shoulder was 
destroyed for nothing.

Although the evidence shows that the veteran underwent 
multiple reconstructive surgeries in 1996 to correct his 
facial and mandible deformity, recent VA dermatology 
examination findings in October 2001 reflect that any current 
left shoulder disability found to be present, which only 
included mild pain and modest loss of range of motion, was 
attributed to disuse and not to negligence on the part of VA.  
Moreover, in October 2001, the VA medical specialist also 
thoroughly reviewed the veteran's medical records and 
provided a detailed report of his findings.  The VA examiner 
opined that the veteran did not incur any additional 
disability as a result of VA treatment after creation of a 
deltopectoral flap for lip construction.  The VA medical 
specialist found that any additional disability that was not 
a necessary consequence of the procedure was not a result of 
carelessness.  The VA examiner also concluded there was not a 
proper lack of skill or error in judgment or similar instance 
of fault identified from the records.

The VA examiner noted that, while operative results were not 
ideal, "no evidence of fault, negligence, lack of proper 
skill or errors in judgment [was] identified.  Also, no 
additional disability has resulted."  The VA physician 
observed that the veteran sustained major tissue loss after 
his initial gunshot injury that required an alternate 
nutritional route.  After the injury, the veteran had a huge 
defect in both the upper and lower lip at the left corner of 
the mouth, with a fractured mandible and tooth loss.  The 
veteran had no teeth, and a fractured mandible that did not 
achieve bony healing union and was listed as a malunion.  The 
VA examiner said that the "disability, which persists, is a 
result of the initial injury, not the result of attempts at 
treatment."  

After reviewing the VA medical records of the stage procedure 
for the veteran's deltopectoral flap, the VA examiner said 
that it was customary to stage procedures of this type in 
order to assure adequate blood supply.  In the medical 
specialist's opinion, the procedures that were planned and 
followed appeared in all respects to meet customary standards 
of care.  Care and observation were part of staged 
procedures.  The VA doctor said there was no evidence of 
negligence or carelessness.  

In addition, the VA examiner found no additional disability 
as a result of the creation of the deltopectoral flap, but 
noted that the flap ultimately did fail at the end of an 
accepted risk.  

Further, as detailed above, the VA examiner noted numerous 
references in the medical records to the veteran's express or 
implied consent to the medical and surgical treatment at 
issue.  On one occasion, the veteran's brother was present at 
the conference.  All of the references to informed consent 
listed infection, bleeding, failure, and variations that 
clearly met or exceeded the accepted standards of care 
regarding informed consent.

The VA examiner found that careful reviews of the repeated 
informed consent conferences and documents explained to the 
veteran and signed by him did not include that he would be 
able to eat rather than use his feeding tube.  Rather, the VA 
physician observed that it was implied that the purpose of 
the procedure was to attempt to obtain that result, but 
nowhere was it guaranteed.  The VA examiner stated that 
nowhere was there any reference to tissue that was removed 
and not used.  On current clinical examination of the 
veteran, the VA medical specialist found no evidence that any 
part of the veteran's shoulder was "gone" and opined that 
the veteran's allegations were essentially baseless. 

While, at the recent VA examination, the veteran complained 
of left shoulder pain and limitation of motion, in the VA 
examiner's opinion, the veteran simply had not exercise or 
appropriately use the left upper extremity following surgery, 
and had subsequently experienced some stiffening due to 
disuse.  There was no evidence of bone loss or any tissue 
loss.  The VA examiner stated the opinion that there was "no 
demonstrated left shoulder disability found [on examination] 
except very mild pain and modest diminution of motion only in 
full extension which appears to be due to disuse and not due 
to tissue loss."  Nor was there any evidence that the 
veteran was inadequately nourished.

As to the veteran's drooling saliva problem, the VA examiner 
said that term was mentioned partly by the veteran as his 
complaint, and partly by attending professionals as a problem 
scheduled for attempted correction.  The specialist said the 
problem appeared to be due to incompetence of the left side 
of the mouth simply to contain saliva.  The veteran was able 
to swallow, but took prepared liquid feedings by tube and had 
not lost any weight.

The VA examiner noted the veteran's prior diagnosis of major 
depressive disorder that "leaves the possibility...that [the 
veteran] has such a great fixation on the idea that he has 
lost a lot of tissue from his shoulder, which he apparently 
has not, that he has had the expected disappointment of 
multiple staged procedure regarding a flap which failed and 
that he still has his G-tube when he would much prefer to eat 
in the normal way.  However the evidence is overwhelmingly 
that [the veteran's] problems are due to the initial injury, 
not due to the multiple attempts to try to provide him with 
remedial correction."

In sum, the VA examiner said that there was essentially no 
scarring, bone loss, or tissue loss found in the veteran's 
left shoulder.  Nor was there any additional disability that 
resulted from the attempt of treatment, rather a huge facial 
deformity was corrected.  In the VA examiner's opinion, there 
was no carelessness or negligence on the part of the treating 
professionals.

No competent medical evidence of record has been submitted to 
show that the veteran's left shoulder donor site, scarring, 
and tissue loss are related to VA medical treatment or lack 
of such treatment as contended by the veteran.  On the other 
hand, the recent VA examiner said that there was essentially 
no scarring, bone loss, or tissue loss in the shoulder.  That 
examiner, as well as others who prepared relevant VA 
treatment records, repeatedly attribute the veteran's current 
physical problems to the original 1991 gunshot wound.  

The competent medical evidence of record does not establish 
an etiological relationship between the VA treatment of the 
veteran in 1996 and left shoulder donor site, scarring, and 
tissue loss.  Furthermore, even assuming, arguendo, that such 
an etiological relationship were to be established, that 
finding, in and of itself, would not be a sufficient basis 
upon which to grant entitlement not benefits under the 
current provisions of 38 U.S.C.A. § 1151.  This is because 
the record does not contain any evidence that reflects 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA, 
either in furnishing medical care or incompetent surgical 
care.  Rather, the comprehensive and well supported October 
2001 VA medical report expressly found no negligence, 
careless, or fault due to VA treatment.  

Moreover, even if there were present medical evidence to 
establish that the surgical reconstructive procedures in 1996 
caused the veteran's left shoulder donor site, scarring, and 
tissue loss, with pain and modest limited motion (as opposed 
to a theoretical possibility of causation) the veteran would 
need to demonstrate that the development of the left shoulder 
pain and limited motion as a result of the reconstructive 
stage procedure was an event not reasonably foreseeable.  
However, as noted above, in the recent VA examiner's opinion, 
the veteran's very mild pain and modest limitation of motion 
in his left shoulder appeared to be due to disuse after 
shoulder surgery, and not due to tissue loss.  It appeared 
that the veteran's current disability was a result of 
inactivity after surgery, not the surgical reconstructive 
procedures.  That examiner found no left shoulder scarring 
and tissue loss attributable to the VA reconstructive 
surgeries, other than the reasonably expected sequelae of the 
planned surgery.  The evidence further militates against the 
veteran's claim, indicating that the veteran's continued need 
to rely on a G-tube for feeding is a reasonably foreseeable 
result of the 1991 gunshot wound.  Accordingly, compensation 
under the provisions of 38 U.S.C.A. § 1151 is not warranted 
for the left shoulder donor site, scarring, and tissue loss.

In summary, compensation is not warranted for the claimed 
left shoulder donor site, scar, and tissue loss, claimed by 
the veteran as due to VA medical treatment, because the 
weight of the evidence preponderates against a grant of these 
benefits under 38 U.S.C.A. § 1151.  In reaching this 
conclusion, the Board has considered the applicability of our 
longstanding reasonable-doubt/benefit-of-the-doubt doctrine.  
We are deeply sympathetic with the veteran's extensive 
residual facial injuries and understand his concerns, but the 
competent medical evidence of record does not place his claim 
in relative equipoise.  As the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) (old 
and new version); Gilbert v. Derwinski,, 1Vet. App. at 55-57.


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for left shoulder donor site, scarring, 
and tissue loss, as a result of treatment at a Department of 
Veterans Affairs medical facility in 1996, is denied.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

